Citation Nr: 0831110	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  02-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for emphysema with 
chronic obstructive pulmonary disease (COPD), to include as 
secondary to service-connected tinnitus.

3.  Entitlement to service connection for high blood 
pressure, to include as secondary to service-connected 
tinnitus.

4.  Entitlement to a increased rating for right leg varicose 
veins, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1958 to March 1961 
and from August 1961 to August 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO rating decision which 
denied entitlement to service connection for bilateral 
hearing loss.  

In April 2005, the veteran testified at a hearing on the 
issue of service connection for bilateral hearing loss at the 
RO before the undersigned.

On July 21, 2005, the Board issued a decision that denied 
service connection for bilateral hearing loss.  The veteran 
thereafter appealed the July 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision in August 2007 the Court vacated 
that Board decision and remanded the matter.

This matter also arises from a September 2005 rating decision 
that denied service connection for high blood pressure and 
emphysema with COPD.  This matter further arises from a 
December 2006 rating decision that allowed service connection 
for right leg varicose veins and assigned a 10 percent 
rating.  An October 2007 statement of the case assigned an 
increased rating of 20 percent.  However, as that grant does 
not represent a total grant of benefits sought on appeal, 
this claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

This claim is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  

Also, the veteran has submitted a claim for service 
connection for a sleep disorder to include secondary to 
service connected tinnitus; anxiety disorder; herpes virus 
simplex; thrombosis of the right leg; and varicose veins of 
the left leg.  In a statement received in December 2007 the 
veteran requested a hearing at the RO on the issue of 
varicose veins of the left leg.  Those issues are referred to 
the RO for appropriate action.


REMAND

The Court has remanded the issue of service connection for 
bilateral hearing loss for further proceedings consistent 
with the decision.  Further development on the issue of 
service connection for bilateral hearing loss is needed prior 
to appellate review.

The Court determined that a medical examination provided to 
the veteran in October 2003 was inadequate.  According to the 
record, the VA examiner found that the hearing loss the 
veteran had at that time occurred after discharge from 
military service and was not temporally associated with 
military noise exposure.  The Court noted that the medical 
examination should have focused on the issue of causation as 
it related to the veteran's claim that his hearing loss was 
service connected and not whether the hearing loss was 
temporally associated with military noise exposure.  Hickson 
v. West, 12 Vet. App. 247 (1999).  This opinion did not 
answer the issue of causation as it pertains to service 
connection for the veteran's claim for bilateral hearing 
loss.  The veteran also contends that since a prior medical 
opinion found that his tinnitus was due to noise exposure in 
service, that his hearing loss should also be considered as 
due to noise exposure in service.  He further contends that 
he had exposure to shooting without ear protection and that 
he lived in barracks located close to a flight line.  Thus, a 
VA audiology examination should be provided and medical 
opinion obtained.  38 C.F.R. § 3.159(c)(4).

The Court also found that the veteran had requested that 
medical records pertaining to disability retirement from the 
Federal Aviation Agency (FAA) be obtained.  That evidence is 
potentially relevant to the claim for service connection and 
must be obtained in order for the veteran's claim to be 
properly adjudicated.  

The veteran was previously provided notice regarding his 
service connection claim for bilateral hearing loss.  
However, the record reflects that the RO has not provided 
notice as to a possible disability rating or effective date 
that might be assigned.  Thus, additional notice should be 
sent.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the veteran submitted additional evidence 
regarding his hearing loss and claim in January 2008 and in 
August 2008 without a waiver of review by the RO.  Additional 
evidence has also been received on the issue of the rating 
for varicose veins.  Some of the evidence has not been 
previously reviewed by the RO.  As the claim is being 
remanded, the RO will have the opportunity for initial 
consideration of that evidence.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304(c).

With regard to the issues of service connection for emphysema 
with COPD, to include as secondary to service-connected 
tinnitus, and for high blood pressure, to include as 
secondary to service-connected tinnitus, the veteran 
indicated in February 2008 that he wanted to attend a hearing 
before a Veterans Law Judge at the RO.  Thus, those issues 
are remanded to the RO to schedule the veteran for a Travel 
Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence regarding his claim for bilateral 
hearing loss that VA will seek to obtain 
and information and evidence that he is 
expected to provide.  The information 
should include the provisions of 38 C.F.R. 
§ 3.385 regarding recognition of a hearing 
loss which is recognized as a disability 
for VA purposes.  Further notify the 
veteran of the criteria for rating a 
service-connected disability and the 
regulations regarding the effective date 
of any rating.  

2.  After obtaining any necessary 
identifying information, request medical 
evidence from the Civil Service regarding 
medical examination and clinical findings 
pertaining to hearing loss during the 
veteran's employment at FAA and at the 
time of his retirement in March 1980 from 
the FAA.  

3.  Schedule the veteran for a VA 
audiology examination.  The claims folder 
must be made available to and be reviewed 
by the examiner and the review should be 
noted in the examination report.  The 
examiner should provide auditory 
thresholds and speech recognition scores.  
A clear statement should be provided by 
the examiner on the issue of causation as 
it pertains to service connection for the 
veteran's claim of bilateral hearing loss.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current hearing impairment originated 
during service, is a result of or due to 
claimed noise exposure in service, or is 
otherwise related to service; or, if 
present prior to service, was aggravated 
in service beyond the natural progression 
of the disorder.  The term aggravated 
refers to a permanent worsening of the 
underlying condition during service, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

4.  Schedule the veteran for a Board 
hearing at the RO on the issues of service 
connection for emphysema with COPD. to 
include as secondary to service-connected 
tinnitus. and for high blood pressure. to 
include as secondary to service-connected 
tinnitus.

5.  Then, readjudicate the claims for 
service connection for bilateral hearing 
loss and an increased rating for right leg 
varicose veins, to include consideration 
of a claimed continuity of symptomatology 
and of evidence received since the most 
recent statement of the case or 
supplemental statement of the case.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

